Citation Nr: 0638998	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-36 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for residuals of a 
right hand boxer fracture.

3.  Entitlement to service connection for residuals of a 
nasal fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel





INTRODUCTION

The veteran had active service from December 1990 to June 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The Board notes that the veteran, in the December 2005 VA 
examination record, appears to request the reopening of his 
claim for service connection for skin rash on the palmar 
surfaces of the hands.  This matter is REFERRED to the RO for 
the appropriate action.  Additionally, it is noted that the 
February 2005 Board remand referred a claim for service 
connection for a psychiatric disorder.  The claims file does 
not include any materials pertaining to this claim.  
Consequently, this claim is again REFERRED for appropriate 
development.  


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran does 
not have a current low back disability.  

2.  The evidence of record indicates that the veteran does 
not have any current residuals of a right hand boxer 
fracture.  

3.  The evidence of record indicates that the veteran does 
not have any current residuals of a nasal fracture.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2006).

2.  The criteria for service connection for residuals of a 
right hand boxer fracture have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2006).

3.  The criteria for service connection for residuals of a 
nasal fracture have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Notice as to 
the appropriate effective date and disability rating was 
provided in May 2006.  Although this notice post-dates 
initial adjudication, because service connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, and providing a VA examination.  Consequently, the 
duty to notify and assist has been met.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

A VA examination was conducted in December 2005.  The report 
indicates the veteran's history of no current residual of his 
boxer fracture.  The examiner found no abnormal range of 
motion of the fingers and normal strength in the hand.  An x-
ray report indicates an "old healed fracture," with "no 
evidence of soft tissue or bony abnormality."  The examiner 
assessed the veteran with a right hand fracture, resolved, 
with no significant sequela.  

The examination report also notes the veteran's history of 
pain in the nose approximately two times a month that occurs 
with some sinus congestion, pressure, and headaches.  On 
physical examination, the examiner found no deformity except 
for mild angulation at the superior aspect of the bridge.  
There was no tenderness, edema, joint involvement, 
congestion, or constitutional signs of disease.  An x-ray 
report noted the paranasal sinuses were normal.  The examiner 
assessed the veteran with nasal fracture with no current 
disability noted objectively.  

The examination report also notes the veteran's history of 
back pain, with numbness in the legs and toes.  Physical 
examination revealed normal curvature and symmetry on the 
thigh, with no postural abnormalities or fixed deformities.  
There was also no spasm, weakness, or neurological deficits.  
An x-ray report indicates normal findings of the lumbosacral 
spine, with no evidence of spondylolysis, spondylolisthesis, 
or intervertebral disk space abnormality.  The examiner 
stated that there were "no objective findings" for the 
lower back.  

As stated above, one of the requirements for an award of 
service connection is that the veteran has medical evidence 
of a current disability.  The December 2005 VA examination 
report indicates that the examiner did not diagnose a hand, 
nose, or back disability.  Consequently, service connection 
is denied for all three claims.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disability is denied.

Service connection for residuals of a right hand boxer 
fracture is denied.

Service connection for residuals of a nasal fracture is 
denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


